Citation Nr: 1539900	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss evaluated as 50 percent from June 29, 2007, 60 percent from February 24, 2012, 80 percent from February 5, 2013, and 90 percent from April 6, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to September 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008, January 2014, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board July 2013 and June 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes that in June 2007, the Veteran filed an increased rating claim for bilateral hearing loss which was denied in an April 2008 rating decision.  In a January 2014 Decision Review Officer (DRO) decision, the Veteran was granted a 50 percent rating effective June 29, 2007, a 60 percent rating effective February 24, 2012, and an 80 percent rating effective February 5, 2013.  After the Board remanded the case in June 2014, a second DRO decision granted the Veteran an increase to 90 percent, effective April 6, 2015.
This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  Prior to February 24, 2012, the Veteran has demonstrated, at worst, Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear, warranting a 50 percent disability rating.
2.  Affording the Veteran the benefit of the doubt, from February 24, 2012, to February 5, 2013, he has demonstrated, at worst, Level IX hearing acuity in the right ear and Level XII hearing acuity in the left ear, warranting an 80 percent disability rating.

3.  From April 6, 2015, the Veteran has demonstrated, at worst, Level II hearing acuity in the right ear and Level XIII hearing acuity in the left ear, warranting a 90 percent disability rating.

4.  The preponderance of the evidences shows that the Veteran's service-connected bilateral hearing loss does not preclude him from securing and maintain all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to February 24, 2012, the criteria for a disability rating in excess of 50 percent, for bilateral hearing loss, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Prior to February 5, 2013, the criteria for a disability rating of 80 percent, but not greater, for bilateral hearing loss, are met, effective February 24, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  From April 6, 2015, the criteria for a disability rating in excess of 90 percent, for bilateral hearing loss, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, VCAA notice letters were sent to the Veteran in July 2007, September 2013, and March 2015.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in December 2009 and supplemental statements of the case (SSOC) in January 2014, February 2014, and June 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Furthermore, the Veteran was provided VA examinations in September 2007 and April 2015 to evaluate his hearing.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In his April 2009 Notice of Disagreement (NOD), the Veteran challenged the objectiveness and adequacy of his September 2007 VA audiological examination.  As will be discussed below, the Board finds that the September 2007 audiological examination to be objective and adequate for rating purposes.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim for an increased rating and for entitlement to a TDIU.  The VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's bilateral hearing loss and how it affected his employment.  No pertinent evidence that might have been overlooked and that might substantiate the claims were identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings and a TDIU.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).


III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in July 2013 and June 2014.  The Board specifically instructed the AOJ to provide the Veteran notice of the evidence necessary to substantiate a claim for TDIU, obtain all VA and private treatment records, schedule the Veteran for examinations to evaluate his bilateral hearing loss and employability, and to readjudicate the claims on appeal.  Subsequently, appropriate notice was sent to the Veteran, all outstanding VA and private records available, and that were not destroyed due to age, were obtained and associated with the claims folder, and the Veteran was afforded examinations to address his hearing loss and employability in November 2013 and April 2015.  Thereafter, the Veteran's claims were readjudicated in January 2014, February 2014, and June 2015 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran contends that his bilateral hearing loss was more severe than rated.

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometry tests.  See 38 C.F.R. § 4.85 (2015).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2015).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2015). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

In Excess of 50 percent from June 29, 2007

The Veteran filed a claim for an increased rating for his bilateral hearing loss in June 2007.  The Board notes that in December 2006, the Veteran underwent a private audio evaluation.  The results were the following pure tone thresholds, in decibels:



HERTZ



AVG
1000
2000
3000
4000
RIGHT
60
25
70
NA
85
LEFT
68
20
85
NA
100

The Board notes that the audio evaluation did not provide a clear indication of speech discrimination findings.  Under Table VIA, for Numeric Designation of Hearing Impairment Based Only On Puretone Threshold Average, the horizontal line of Table VIA represents eleven categories of decibel loss based on the pure tone audiometry test.  38 C.F.R. § 4.85(c) (2015).  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by the horizontal column appropriate to the pure tone decibel loss.  Id.

The hearing impairment levels, based on the December 2006 audiometric findings, correspond to Level IV in the right ear and Level V in the left ear, under Table VIA.  Id.  Because the Veteran's puretone thresholds are 30dB or less at 1000 Hz and 70dB or more at 2000 Hz in both ears, under 38 C.F.R. § 4.86(b) (2015), the hearing impairment levels are rounded up to Level V in the right ear and Level VI in the left ear.  Id.  Intersecting Levels V and VI under Table VII results in a 20 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2015).

A September 2007 VA audiological examination report noted the following pure tone thresholds, in decibels:



HERTZ



AVG
1000
2000
3000
4000
RIGHT
65
30
65
75
90
LEFT
76
25
80
95
105

Speech audiometry testing revealed speech recognition scores of 60 percent in the Veteran's right ear and 50 percent in his left ear.

The hearing impairment level for the right ear, based on the September 2007 audiometric findings, correspond to Level VI under Table VI.  38 C.F.R. § 4.85 (2015).  For the left ear, because the Veteran's puretone threshold is 30dB or less at 1000 Hz and 70dB or more at 2000 Hz, under 38 C.F.R. § 4.86(b) (2015), either Table VI or Table VI will be used, whichever results in the higher numeral.  Under Table VI, the Veteran's left ear corresponds to Level IX.  38 C.F.R. § 4.85 (2015).  Under Table VIA, the Veteran's left ear corresponds to Level VI.  Id.  Since the result is higher under Table VI, Level IX, which is rounded up to Level X, is used.  38 C.F.R. §§ 4.85, 4.86(b) (2015).   Intersecting Levels VI and X under Table VII results in a 50 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2015).

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated and that he is entitled to higher rating.  The Veteran is competent to report on factual matters and observable symptoms of which he has firsthand knowledge, and on these matters, the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board notes that in the Veteran's April 2009 NOD, the Veteran asserted that the September 2007 audiological evaluation was not performed on an objective basis, did not conform to the VA audio examination requirements, and should not have been included in the evaluation process.  Specifically, the Veteran asserted that his answers to the pre-examination worksheet questions were changed to meet "what the VA wants to hear," and that the audiologist who performed the examination was upset with the Veteran and performed the Veteran's audiological tests with his hearing aids in his ears, contrary to VA audio examination requirements.  The Board notes that the pre-examination worksheet questionnaire has no bearing on the Veteran's audiological examination for an increased rating.  A higher rating can be awarded only when loss of hearing has reached a specified measurable level.  

Additionally, in the May 2015 Disability Benefits Questionnaire (DBQ) Addendum opinion, the examiner opined that it was at least as likely as not that the Veteran's September 2007 audiological evaluation was done within the guidelines of VA standards for Compensation and Pension (C&P) testing.  The rationale provided was that the September 2007 test results were consistent with pervious and later test results.  It was highly unlikely that the Veteran was tested with his hearing aids on or in.  According to the examiner, if that had occurred, the Veteran's hearing thresholds would have been significantly better.  There was a slight discrepancy in speech testing scores of the left ear but the right ear score was consistent with other tests reviewed.  Testing was done at 70 dB in the left ear in September 2007 and at 90 dB in February 2012.  The difference in test scores was likely due to distortion occurring when the speech was given at a louder volume.  It was the examiner's opinion that the September 2007 examination was objective and accurate in its testing.  

The Board further notes that there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  The presumption of regularity applies to procedures at the VA regional offices.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The statements and testimony of the Veteran alone are insufficient to rebut the presumption of regularity.  Id. at 274 (holding that "clear evidence to the contrary" is required to rebut the presumption of regularity).  Under the presumption of regularity, the Board determines that the September 2007 audiological evaluation was objective and accurate for testing.

Finally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical findings and opinions provided in the September 2007 audiological examination report have been accorded greater probative weight.  
The Court of Appeals for Veterans Claims has held that a VA examination addressing hearing loss must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the examiner in September 2007 indicated that the Veteran's bilateral hearing loss would impact the ordinary conditions of daily life, the ability to work, and cause difficulty understanding others.  Therefore, the examination report has complied with the requirement and is adequate for rating purposes.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  As such, an evaluation in excess of 50 percent is not warranted from June 29, 2007.

A Disability Rating of 80 percent prior to February 5, 2013

A February 2012 VA audio examination report noted the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
65
30
70
75
85
LEFT
80
30
85
100
105

Speech audiometry testing revealed speech recognition scores of 64 percent in the Veteran's right ear and 32 percent in his left ear.

The Board notes that the February 2012 examination report did not address the functional effects of the Veteran's hearing loss.  As a result, the Board finds that it is inadequate for rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

A February 2013 private audio examination report noted the following pure tone thresholds, in decibels:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
66
30
65
75
95
LEFT
78
30
80
95
105

Speech audiometry testing revealed speech recognition scores of 42 percent in the Veteran's right ear and 34 percent in his left ear.

The hearing impairment level for the right ear, based on the February 2013 audiometric findings, correspond to Level IX under Table VI.  38 C.F.R. § 4.85 (2015).  For the left ear, because the Veteran's puretone threshold is 30dB or less at 1000 Hz and 70dB or more at 2000 Hz, under 38 C.F.R. § 4.86(b) (2015), either Table VI or Table VI will be used, whichever results in the higher numeral.  Under Table VI, the Veteran's left ear corresponds to Level XI.  38 C.F.R. § 4.85 (2015).  Under Table VIA, the Veteran's left ear corresponds to Level VII.  Id.  Since the result is higher under Table VI, Level XI, which is rounded up to Level XII, is used.  38 C.F.R. §§ 4.85, 4.86(b) (2015).   Intersecting Levels IX and XII under Table VII results in an 80 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2015).

The Court of Appeals for Veterans Claims has held that a VA examination addressing hearing loss must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the examiner in February 2013 private audiological examination indicated that the severity of the Veteran's high-frequency hearing loss would cause him to continue to have difficulty with speech intelligibility, even with the use of hearing aids.  Therefore, the examination report has complied with the requirement and is adequate for rating purposes.

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated, that he should be entitled to an increased rating, and that it affects his daily life.  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the fact that the Veteran's hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical findings and opinions provided in the February 2013 private audiological examination reports have been accorded greater probative weight.

Because the February 2012 VA audiological examination has been deemed inadequate for rating purposes, affording the Veteran the benefit of the doubt, a disability rating of 80 percent is warranted effective from February 24, 2012.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

A Disability Rating of 90 percent prior to April 6, 2015

A February 2013 private audio examination report noted the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
66
35
70
80
80
LEFT
79
30
80
100
105

Speech audiometry testing revealed speech recognition scores of 92 percent in the Veteran's right ear and 64 percent in his left ear.

The hearing impairment level for the right ear, based on the November 2013 audiometric findings, corresponds to Level II under Table VI.  38 C.F.R. § 4.85 (2015).  For the left ear, because the Veteran's puretone threshold is 30dB or less at 1000 Hz and 70dB or more at 2000 Hz, under 38 C.F.R. § 4.86(b) (2015), either Table VI or Table VI will be used, whichever results in the higher numeral.  Under Table VI, the Veteran's left ear corresponds to Level XII.  38 C.F.R. § 4.85 (2015).  Under Table VIA, the Veteran's left ear also corresponds to Level XII.  Id.  Both results are the same, Level XII, which is rounded up to Level XIII, is used.  38 C.F.R. §§ 4.85, 4.86(b) (2015).   Intersecting Levels II and XIII under Table VII results in a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2015).
Because these results are so markedly different from the previous audiological examination results, the Board does not consider them to be demonstrative of sustained improvement.  

An April 2015 VA audio examination report noted the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
70
40
70
75
95
LEFT
83
40
85
100
105

Speech audiometry testing revealed speech recognition scores of 24 percent in the Veteran's right ear and 40 percent in his left ear.

The hearing impairment levels, based on the April 2015 VA audiometric findings, correspond to Level XI in the right ear and Level X in the left ear, under Table VI.  38 C.F.R. § 4.85 (2015).  Intersecting Levels XI and X under Table VII results in a 90 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2015).

The Board has also considered the provisions of 38 C.F.R. § 4.86 (2015) governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2015).

In short, at no time prior to the April 2015 VA audiological examination did the Veteran's bilateral hearing loss disability warrant a 90 percent rating pursuant to VA regulations.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  A 90 percent rating prior to April 6, 2015 is therefore not warranted.

The Court of Appeals for Veterans Claims has held that a VA examination addressing hearing loss must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the examiner in April 2015 VA examination indicated that the Veteran's bilateral hearing loss would impact the ordinary conditions of daily life and the ability to work by causing difficulty hearing conversations, difficulty hearing in social situations, having to ask people to repeat what they said, and having to use a caption phone at home.  Therefore, the examination report has complied with the requirement and is adequate for rating purposes.

The Board acknowledges the lay assertions that the Veteran's hearing is worse than currently rated, that he should be entitled to an increased rating, and that it affects his daily life.  The Veteran and others are competent to report on factual matters and observable symptoms of which they had firsthand knowledge, and the Board finds them credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the fact that the Veteran's hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran and others have not been shown to have, the objective medical findings and opinions provided in the VA audiological examination reports have been accorded greater probative weight.

In Excess of 90 Percent from April 7, 2015

The Board notes that the Veteran's most recent audiological examination in April 2015 found that his bilateral hearing loss warranted a 90 percent disability rating.  There is no evidence to support a claim for a disability rating in excess of 90 percent from April 7, 2015.  As such, the preponderance of the evidence is against the claim.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected bilateral hearing loss.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's bilateral hearing loss symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the staged ratings assigned herein.  See 38 C.F.R. § 4.86, Diagnostic Code 6100 (2015).
  
In regard to the Veteran's bilateral hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  Therefore, the Veteran's struggle to hear and understand conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from bilateral hearing loss with the pertinent schedular criteria does not show that his service-connected bilateral hearing loss presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's bilateral hearing loss.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a TDIU

In January 2013, the Veteran filed a claim for entitlement to a TDIU.  He contended that his bilateral hearing loss precludes him from securing and maintaining substantially gainful employment.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran is service connected for a bilateral hearing loss, now rated 90 percent.  The Veteran meets the schedular criteria for a TDIU.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2015).

The question that remains, however, is whether his service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his January 2013 claim for TDIU, the Veteran noted that he last worked in May 2000 as an executive director for a law firm.  He asserted that his hearing loss was a major contributing factor for leaving his last employer.  At his March 2013 travel board hearing, the Veteran and his spouse testified that he was asked to resign because of his hearing loss and communication problems.  

In a May 2015 Addendum opinion, the VA examiner was asked to opine on whether it was at least as likely as not that the Veteran's service connected bilateral hearing loss disability rendered him unable to secure or follow substantially gainful employment.  In response, the examiner opined that it was less likely than not that the Veteran was rendered unable to seek employment.  The examiner noted that the Veteran would need to use amplification and assistive listening devices to help with communication.  Furthermore, a person's ability to compensate for decreased speech understanding varies depending on many factors such as how well he or she is able to integrate other modalities such as visual cues.  The examiner noted that  some situations, such as employment requiring significant phone use, would be difficult for the Veteran due to diminished visual cues.  

The examiner further stated that the Veteran's reduced speech discrimination would be a challenge but could be worked around depending on circumstances and willingness to use assistive listening devices in conjunction with his hearing aids.  The Veteran could use a remote microphone to connect to his hearing aids improving the signal to noise ratio and he could use FM systems or looped rooms to do the same.  The Veteran could improve his listening skills using programs like Listening and Communication Enhancement (LACE), an auditory training program, to improve speech understanding in different listening situations.  

In a June 2015 statement in response to the May 2015 Addendum opinion, the Veteran wrote that most of the recommendations put forth by the VA examiner involved a fixed setting with microphones and/or copper wire radiating electromagnetic signals around the periphery of a room.  The Veteran noted that he depended on the following listening tools: hearing aids, lip reading/speech reading, and a caption call phone system.  He reported that these were barely effective and he had to ask for clarification.  The Veteran noted that the Addendum opinion did not address how he could handle group meetings or educational events, how he could converse while driving, or understand a person next to or behind him.  

Based upon the evidence of record, the Board finds the Veteran's service-connected bilateral hearing loss is not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  As noted above, substantially gainful employment is "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."  Faust v. West, 13 Vet. App. 342 (2000).  While the Veteran's hearing loss disability may preclude him from working in some situations, the Board determines that the Veteran could find substantial gainful employment in another setting.  The Board notes that many people with hearing disabilities, even those totally deaf, are able to work in substantially gainful employment.  Given the Veteran's educational level and occupational experience, and the lack of any other service-connected disability, the Board is confident that the Veteran can find some kind of substantial gainful employment.  Although the Veteran argues that he cannot perform work that requires significant audio communication, he does not argue that he is unemployable in other areas or fields.

The Board finds that greater probative weight should be accorded the objective clinical findings of the May 2015 Addendum opinion that do not show a level of disability associated with the Veteran's service-connected bilateral hearing loss that would prevent obtaining and maintaining substantial gainful employment.  Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014).  Therefore, the claim of entitlement to a TDIU must be denied.


ORDER

Entitlement to an increased disability rating in excess of 50 percent, prior to February 24, 2012, for bilateral hearing loss is denied.

Entitlement to an increased disability rating of 80 percent, for bilateral hearing loss, is granted, effective February 24, 2012, subject to the laws and regulations governing monetary benefits.

Entitlement to an increased disability rating of 90 percent, prior to April 6, 2015, for bilateral hearing loss is denied.

Entitlement to an increased disability rating in excess of 90 percent, after April 6, 2015, for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


